January 15, 2015 Eric McPhee Staff Accountant Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Via EDGAR Filing Re:Vestin Realty Mortgage II, Inc. Form 10-K for the fiscal year ended December 31, 2013 Filed March 31, 2014 File No. 000-51892 Dear Mr. McPhee: On behalf of Vestin Realty Mortgage II, Inc, we are responding to comments received from the Commission letter dated December 19, 2014.The numbering of the Company’s responses corresponds to the numbering in the Staff’s letter. Form 10-Q for the quarterly period ended June 30, 2014 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 30 Staff Comment 1. We note your response to comment three of our letter dated November 10, 2014. Please reconcile the total net fair value of the assets/consideration received and the total net book value of the assets transferred/sold provided in your response with the amounts disclosed on Note H on page 22. Company Response Note H includes two schedules (1) acquisition-date fair value of the total consideration transferred and (2) Estimated fair values of the assets acquired and liabilities assumed at the acquisition date. The following table reconciles the acquisition-date fair values of the total consideration transferred to our response to comment three of our letter dated November 10, 2014: Cash Ft. Lauderdale Memphis Court Memphis Poplar Kansas City St. Louis Red Mountain Reconciliation Note H $ MVP (a) - ) - ) VRTA (a) ) - ) - ) Immaterial difference - VRTB $ (a) Note H represented the total equity of each asset held by all owners of the properties, except for Red Mountain, which reflected only the 49% held by Vestin Realty Mortgage II, Inc. (“VRTB”). To reconcile this total of $10,419,000, we reduce these balances by the equities owned by MVP REIT, Inc. (“MVP”) and Vestin Realty Mortgage I, Inc. (“VRTA”). (2) The following table reconciles the estimated fair values of the assets acquired and liabilities assumed at the acquisition date to our response to comment three of our letter dated November 10, 2014: Wolfpack Devonshire SE Properties ExecuSuites Reconciliation Note H $ SL Rev Aje (a) VRTA (b) VRTB $ (a) Note H did not include the deferred rental assets totaling $102,000. Deferred rental assets are the difference between the rental income received and the rental income recognized on a straight-line basis. (b) The equity owned by VRTA totaling $3,022,000 must be reduced to reconcile to the equity held by VRTB. In connection with this response, please note that the Company acknowledges (i) the Company is responsible for the adequacy and accuracy of the disclosure in the filing; (ii) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and (iii) the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. We hope the foregoing adequately address your comments. Very truly yours, /s/ Tracee Gress Tracee Gress Chief Financial Officer Vestin Realty Mortgage II, Inc.
